Per Curiam.
The judgment appealed from should be modified so as to direct defendant Carl Turetz to pay to the receiver the sum of $2,259.15 with interest at six per cent from March 1, 1938. This amount represents the net balance found by the referee on the accounting to be due the corporation from defendant Turetz and at this time seems to be sufficient without directing payment of the sum of $4,319.81. The direction, however, to pay the lesser sum shall be without prejudice to an application to amend the judgment so as to require said defendant to pay in addition such portion of the difference between $2,259.15 and the sum of $4,319.81 as may be shown on such application to be necessary to satisfy claims of unpaid bona fide creditors of the corporation. Said application at the foot of the decree may be made within a reasonable time after proof of the' necessity of such additional payment, and in such ease interest shall be allowed on the additional sum from March 1, 1938, to the date of the payment thereof. As so modified, the judgment appealed from should be in all other respects affirmed.
The two orders appealed from should also be affirmed.
Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.
Judgment unanimously modified in accordance with opinion, and as so modified, affirmed.
Orders unanimously affirmed. Settle order on notice.